Citation Nr: 1147269	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision rendered by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Travel Board hearing in March 2006; a transcript of that hearing is of record.

In June 2006, the Board issued a decision that denied service connection for bilateral sensorineural hearing loss.  The Veteran appealed that decision.  In November 2008, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision that vacated the Board's June 2006 decision and remanded the matter on appeal to the Board for action in compliance with the consistent with the instructions in the memorandum decision.

The Board subsequently remanded the issue of entitlement to service connection for bilateral sensorineural hearing loss to the RO/AMC for further development in November 2010.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2006, the Veteran presented sworn testimony during a Travel Board hearing at the Wichita, Kansas, RO.  A transcript of the hearing has been associated with the Veteran's claims file.  In a September 2011 notice letter, VA informed the Veteran that the Veterans Law Judge who conducted his March 2006 hearing is no longer employed by the Board.  In an October 2011 response, the Veteran indicated that he would like to appear at a new hearing at his local regional office before a Veterans Law Judge.  Therefore, the case is being remanded so that the Veteran can be afforded a new hearing in accordance with 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing before a Veterans Law Judge in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


